DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the height of the first layer being greater than that of the second layer, expressed in the claims as the ratio of heights of the first layer to the second layer being greater than 1, must be shown or the feature(s) canceled from the claim(s). Furthermore, “an inclination degree of a side surface of the first layer relative to a plane perpendicular to the first direction is greater than that of a side surface of the second layer relative to the plane perpendicular to the first direction” must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Applicant argues on page 9 of the filed remarks that this feature is shown in FIG. 16D. Examiner notes that 16D clearly does not show this feature. H1 is not shown to be greater than H2 in FIG. 16D. Furthermore, Applicant’s argument that FIG. 16D shows Inventive example 4 from Table 6 is supported by Applicant’s specification. Instead, paragraph [0194] of Applicant’s specification indicates that FIG. 16D is a representation of Inventive Example 4 from Table 11, in which the height of the second layer is greater than the height of the first layer. Neither FIG. 16D, nor any of the other figures in the drawings, depict the claimed feature.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the light emitting stack" in line 1. There is insufficient antecedent basis for this limitation in the claim. Examiner notes that claim 11, from which claim 12 depends, has been amended to remove limitations relating to “a light emitting stack.” Without this context in the independent claim, it is unclear as to how “the light emitting stack” fits into the claimed invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-8, 11-12, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Pub. No. 2019/0334059 A1) in view of Thibeault et al. (U.S. Patent No. 6,657,236 B1) and Ke et al. (U.S. Pub. No. 2015/0076505 A1).
Regarding claim 1, Chen discloses a light emitting device, comprising:
a substrate (FIG. 3: 302, see paragraph 0020);
a pattern of a plurality of protrusions protruding from the substrate in a first direction (FIG. 3: 302c, see paragraph 0021), the plurality of protrusions arranged side by side in a direction being perpendicular to the first direction (FIG. 3: protrusions protrude in the vertical direction and are arranged side by side in the horizontal directions);
a first semiconductor layer provided on the substrate (FIG. 3: 306, see paragraph 0020);
an active layer provided on the first semiconductor layer (FIG. 3: 308, see paragraph 0020); and
a second semiconductor layer provide don the active layer (FIG. 3: 310, see paragraph 0020), wherein:
each of the protrusions includes:
	a first layer integrally formed with the substrate and protruding from an upper surface of the substrate in the first direction (FIG. 3: 302d, see paragraph 0021); and
	a second layer provided on the first layer and formed of a material different from that of the first layer (FIG. 3: 302e, see paragraph 0021),
	wherein a distance between centers of two adjacent protrusions in the second direction corresponds to a pitch (FIG. 3: P, see paragraph 0021), and a ratio of a diameter of the protrusion to the pitch of the protrusion pattern is 0.86 (see paragraph 0021, Chen discloses the diameter is 2.6 microns and the pitch is 3 microns yielding a ratio of diameter to pitch of 0.86; as this ratio lies inside Applicant's claimed ratio, the disclosure of Chen anticipates the limitation);
wherein a refractive index of the first layer is greater than that of the second layer (see paragraph 0021 disclosing refractive index of 302e is smaller than that of 302d).
Chen is silent in regards to an inclination degree of a side surface of the first layer relative to a plane perpendicular to the first direction is greater than that of a side surface of the second layer relative to the plane perpendicular to the first direction.
Thibeault discloses an inclination degree of a side surface of the first layer relative to a plane perpendicular to the first direction is greater than that of a side surface of the second layer relative to the plane perpendicular to the first direction (FIG. 3: 52 or 54, see col. 7, line 26; Examiner notes that depending on whether the angle is measured between the plane and the inside sidewall or outside sidewall can change the measure of the inclination degree, however Thibeault discloses configurations that meet both interpretations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the shape of Thibuealt to the first and second layers of Chen so as to choose a shape to give the best light extraction (see col. 7, lines 26-34). 
Chen discloses a sum of the heights can be up to 1.5 microns, but is silent in regards to a sum of the heights of the first layer and the second layer is wherein the sum of the heights of the first layer and the second layer is more than 1.7 microns.
Ke disclose a height of protrusions can be between 1 and 5 micron (see paragraph 0023). Thus, Applicant’s claimed range of greater than 1.7 overlaps with the range of heights that is disclosed by the prior art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Ke to the teachings of the combination such that the total height is greater than 1.7 micron. The rationale being that in the case where claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 2, Chen discloses the diameter of each of the protrusions is about 2.6 microns (see paragraph 0021) and the pitch is about 3.0 microns (see paragraph 0021). 
Regarding claim 3, Chen discloses the diameter of each of the protrusions is about 2.6 microns (see paragraph 0021; 2.6 anticipates the range of between 2.6 and 2.8), and the pitch is about 3.0 microns (see paragraph 0021; 3.0 microns anticipates the claimed range).
Regarding claim 4, Chen discloses the diameter of each protrusion is about 2.6 plus or minus 10% microns (see paragraph 0021). Applicant claims a diameter of about 2.8 microns. It would have been obvious to one of ordinary skill in the art, from the teachings of Chen, to optimize the protrusion diameter and arrive at the claim 4 limitation. The rationale being that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 5, Chen discloses a ratio of a height of the first layer to that of the second layer in the first direction is about 0.1 to 0.3 (see paragraph 0021). Applicant claims a range of between about 0.2 and about 1.5. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, from the teachings of Chen, to modify the ratio and arrive at the claim 5 limitation. The rationale being that in the case where claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 6, Chen discloses a ratio of a height of the first layer to that of the second layer in the first direction is about 0.1 to 0.3 (see paragraph 0021). Applicant claims a range of between about 0.75 and about 1.5. It would have been obvious It would have been obvious to one of ordinary skill in the art, from the teachings of Chen, to optimize the protrusion diameter and arrive at the claim 6 limitation. The rationale being that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 7, Chen discloses the height of the second layer is greater than that of the first layer (FIG. 3B: 302e has greater height than 302d, see paragraph 0021).
Regarding claim 8, Chen discloses the diameter of the protrusion is smaller than the pitch (see paragraph 0021).
Regarding claim 11, Chen discloses a light emitting device, comprising:
a substrate (FIG. 3: 302, see paragraph 0020);
a pattern of a plurality of protrusions (FIG. 3: 302c, see paragraph 0021) including a first layer formed integrally with the substrate and protruding from an upper surface of the substrate in a first direction (FIG. 3: 302d, see paragraph 0021), and a second layer provided on the first layer and formed of a material different from that of the first layer (FIG. 3: 302e, see paragraph 0021); 
wherein a ratio of a height of the second layer to that of the first layer is greater than 3.3 and less than 10 (see paragraph 0021; Chen discloses the height of the layer is between 10% and 30% of the height of the second layer; this corresponds to a ratio of between 3.3 and 10); 
wherein a refractive index of the first layer is greater than that of the second layer (see paragraph 0021).
Applicant claims a ratio in the range of 2.5 to 9.5.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, from the teachings of Chen, to modify the ratio and arrive at the claim 11 limitation. The rationale being that in the case where claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Chen is silent in regards to an inclination degree of a side surface of the first layer relative to a plane perpendicular to the first direction is greater than that of a side surface of the second layer relative to the plane perpendicular to the first direction.
Thibeault discloses an inclination degree of a side surface of the first layer relative to a plane perpendicular to the first direction is greater than that of a side surface of the second layer relative to the plane perpendicular to the first direction (FIG. 3: 52 or 54, see col. 7, line 26; Examiner notes that depending on whether the angle is measured between the plane and the inside sidewall or outside sidewall can change the measure of the inclination degree, however Thibeault discloses configurations that meet both interpretations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the shape of Thibuealt to the first and second layers of Chen so as to choose a shape to give the best light extraction (see col. 7, lines 26-34). 
Chen discloses a sum of the heights can be up to 1.5 microns, but is silent in regards to a sum of the heights of the first layer and the second layer is wherein the sum of the heights of the first layer and the second layer is more than 1.7 microns.
Ke disclose a height of protrusions can be between 1 and 5 micron (see paragraph 0023). Thus, Applicant’s claimed range of greater than 1.7 overlaps with the range of heights that is disclosed by the prior art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Ke to the teachings of the combination such that the total height is greater than 1.7 micron. The rationale being that in the case where claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 12, Chen discloses the light emitting stack includes:
a first semiconductor layer provided on the substrate (FIG. 3: 306, see paragraph 0020);
an active layer provided on the first semiconductor layer (FIG. 3: 308, see paragraph 0020); and
a second semiconductor layer provided on the active layer (FIG. 3: 310, see paragraph 0020).
Chen, as previously modified by Lee, discloses the voids are provided in the first semiconductor layer (FIG. 1F: 28, see paragraph 0039; voids provided in first semiconductor layer 30).
Regarding claim 17, Chen discloses a height of the first layer is between 0.12 and 0.36 microns and the total height is about 1.2 microns (see paragraph 0021).
Applicant claims a height of 0.25 or more and 0.55 or less and a total height of 2.1 microns.
It would have been obvious, from the teachings of Chen, to optimize the heights and arrive at the claim 17 limitation. The rationale being that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Pub. No. 2019/0334059 A1) in view of Thibeault et al. (U.S. Patent No. 6,657,236 B1), Ke et al. (U.S. Pub. No. 2015/0076505 A1), and Lee et al. (U.S. Pub. No. 2011/0127554 A1).
Regarding claim 10, the combination discloses all of the limitations as discussed above from claim 1.
Chen is silent in regard to voids in a portion of a region corresponding to a side of the protrusion in the second direction.
Lee discloses voids in a portion of a region corresponding to a side of the protrusion in the second direction (FIG. 1F: 28, see paragraph 0039). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Lee to the teachings of Chen so as to reduce the lattice defect due to the difference between lattice constants of the substrate and overlying layer (see paragraph 0039).
Response to Arguments
Applicant's arguments filed August 24, 2022 have been fully considered but they are not persuasive due to the new grounds of rejection provided above in view of Chen and Thibeault.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561. The examiner can normally be reached Mon-Fri (7:30am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819